Name: Council Regulation (EU) 2017/1134 of 20 June 2017 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  trade;  production;  agricultural activity;  industrial structures and policy
 Date Published: nan

 27.6.2017 EN Official Journal of the European Union L 164/6 COUNCIL REGULATION (EU) 2017/1134 of 20 June 2017 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union production of 69 agricultural and industrial products that are not listed in the Annex to Council Regulation (EU) No 1387/2013 (1) is inadequate or non-existent. It is, therefore, in the interest of the Union to completely suspend the autonomous Common Customs Tariff (CCT) duties on those products. (2) It is necessary to modify the conditions for 71 suspensions of autonomous CCT duties currently listed in the Annex to Regulation (EU) No 1387/2013 in order to take into account technical product developments and economic trends on the market. Certain product classifications have been amended to allow the industry to fully benefit from the suspensions in force. Moreover, the Annex to Regulation (EU) No 1387/2013 should be updated due to the need to align or clarify texts in some cases. The modified conditions relate to changes in the product description, classification or end-use requirements. The suspensions that require modifications should be deleted from the list of suspensions in the Annex to Regulation (EU) No 1387/2013, and the modified suspensions should be inserted into that list. (3) It is no longer in the interest of the Union to maintain the suspension of autonomous CCT duties for two of the products that are currently listed in the Annex to Regulation (EU) No 1387/2013. (4) In the interests of clarity, the entries modified by this Regulation should be marked with an asterisk. (5) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (6) As the changes regarding the suspensions for the products concerned provided for in this Regulation have to apply from 1 July 2017, this Regulation should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1387/2013 is amended as follows: (1) the rows for the products listed in Annex I to this Regulation are inserted following the order of the CN codes indicated in the first column of the table in the Annex to Regulation (EU) No 1387/2013; (2) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 July 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 2017. For the Council The President H. DALLI (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). ANNEX I CN code TARIC Description Rate of autonomous duty Supplementary Unit Date foreseen for mandatory review *ex 2818 30 00 30 Aluminium hydroxide oxide in the form of boehmite or pseudoboehmite (CAS RN 1318-23-6) 0 %  31.12.2018 ex 2825 70 00 20 Molybdic Acid (CAS RN 7782-91-4) 0 %  31.12.2021 *ex 2842 10 00 40 Aluminosilicate (CAS RN 1318-02-1) with a zeolite structure of Aluminophosphate-eighteen (AEI) for use in the manufacture of catalytic preparations (2) 0 %  31.12.2021 *ex 2905 11 00 ex 2905 19 00 20 35 Methyl methanesulphonate (CAS RN 66-27-3) 0 %  31.12.2021 ex 2905 22 00 20 3,7-Dimethyloct-6-en-1-ol (CAS RN 106-22-9) 0 %  31.12.2021 ex 2909 30 90 15 {[(2,2-dimethylbut-3-yn-1-yl)oxy]methyl}benzene (CAS RN 1092536-54-3) 0 %  31.12.2021 ex 2909 30 90 25 1,2-Diphenoxyethane (CAS RN 104-66-5) in the form of powder or as an aqueous dispersion containing by weight 30 % or more but not more than 60 % of 1,2-diphenoxyethane 0 %  31.12.2021 *ex 2909 60 00 40 1,4-Di(2-tert-butylperoxyisopropyl)benzene (CAS RN 2781-00-2) or mixture of isomers 1,4-Di(2-tert-butylperoxyisopropyl)benzene and 1,3-di(2-tert-butylperoxyisopropyl)benzene (CAS RN 25155-25-3) 0 %  31.12.2017 ex 2912 19 00 10 Undecanal (CAS RN 112-44-7) 0 %  31.12.2021 ex 2915 12 00 10 Aqueous solution containing by weight 60 % or more but not more than 84 % of caesium formate (CAS RN 3495-36-1) 0 %  31.12.2021 *ex 2916 14 00 30 Allyl methacrylate (CAS RN 96-05-9) and its' isomers with a purity by weight of 98 % or more and containing at least:  0,01 % or more but not more than 0,02 % of Allyl alcohol (CAS RN 107-18-6),  0,01 % or more but not more than 0,1 % of Methacrylic acid (CAS RN 79-41-4), and  0,5 % or more but not more than 1 % of 4-Methoxyphenol (CAS RN 150-76-5) 0 %  31.12.2020 ex 2916 39 90 33 Methyl 4 ²-(bromomethyl)biphenyl-2-carboxylate (CAS RN 114772-38-2) 0 %  31.12.2021 ex 2916 39 90 73 (2,4-Dichlorophenyl)acetyl chloride (CAS RN 53056-20-5) 0 %  31.12.2021 *ex 2920 29 00 ex 2920 90 70 50 50 Fosetyl-aluminium (CAS RN 39148-24-8) 0 %  31.12.2018 *ex 2920 29 00 ex 2920 90 70 60 40 Fosetyl-sodium (CAS RN 39148-16-8) in form of an aqueous solution with a content by weight of fosetyl-sodium of 35 % or more but not more than 45 % for use in the manufacture of pesticides (2) 0 %  31.12.2021 ex 2922 19 00 40 (R)-1-((4-amino-2-bromo-5-fluorophenyl)amino)-3-(benzyloxy)propan-2-ol 4-methylbenzenesulphonate (CAS RN 1294504-64-5) 0 %  31.12.2021 ex 2924 29 70 30 Sodium 4-(4-methyl-3-nitrobenzoylamino)benzenesulphonate (CAS RN 84029-45-8) 0 %  31.12.2021 ex 2924 29 70 50 N-Benzyloxycarbonyl-L-tert-leucine isopropylamine salt (CAS RN 1621085-33-3) 0 %  31.12.2021 ex 2926 90 70 30 4,5-Dichloro-3,6-dioxocyclohexa-1,4-diene-1,2-dicarbonitrile (CAS RN 84-58-2) 0 %  31.12.2021 *ex 2931 90 00 05 Diethylmethoxyborane (CAS RN 7397-46-8), whether or not in the form of a solution in tetrahydrofuran according to note 1e to Chapter 29 of the CN 0 %  31.12.2020 *ex 2932 14 00 ex 2940 00 00 10 40 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4 deoxy-Ã ±-D-galactopyranoside (CAS RN 56038-13-2) 0 %  31.12.2019 ex 2932 99 00 13 (4-Chloro-3-(4-ethoxybenzyl)phenyl)((3aS,5R,6S,6aS)-6-hydroxy 2,2-dimethyltetrahydrofuro[2,3-d][1,3]dioxol-5-yl)methanone (CAS RN 1103738-30-2) 0 %  31.12.2021 ex 2932 99 00 18 4-(4-Bromo-3-((tetrahydro-2H-pyran-2-yloxy)methyl)phenoxy)benzonitrile (CAS RN 943311-78-2) 0 %  31.12.2021 ex 2933 19 90 45 5-Amino-1-[2,6-dichloro-4-(trifluoromethyl)phenyl]-1H-pyrazole-3-carbonitrile (CAS RN 120068-79-3) 0 %  31.12.2021 ex 2933 19 90 55 5-Methyl-1-(naphthalen-2-yl)-1,2-dihydro-3H-pyrazol-3-one (CAS RN 1192140-15-0) 0 %  31.12.2021 ex 2933 29 90 75 2,2 ²-Azobis[2-(2-imidazolin-2-yl)propane] dihydrochloride (CAS RN 27776-21-2) 0 %  31.12.2021 ex 2933 39 99 10 2-Aminopyridin-4-ol hydrochloride (CAS RN 1187932-09-7) 0 %  31.12.2021 ex 2933 39 99 33 5-(3-chlorophenyl)-3-methoxypyridine-2-carbonitrile (CAS RN 1415226-39-9) 0 %  31.12.2021 ex 2933 39 99 41 2-chloro-6-(3-fluoro-5-isobutoxyphenyl)nicotinic acid (CAS RN 1897387-01-7) 0 %  31.12.2021 ex 2933 39 99 46 Fluopicolide (ISO) (CAS RN 239110-15-7) for use in the manufacture of pesticides (2) 0 %  31.12.2021 *ex 2933 59 95 ex 2933 99 80 88 51 Diquat dibromide (ISO) (CAS RN 85-00-7) in aqueous solution for use in the manufacture of herbicides (2) 0 %  31.12.2021 ex 2933 99 80 42 (S)-2,2,4-Trimethylpyrrolidine hydrochloride (CAS RN 1897428-40-8) 0 %  31.12.2021 ex 2933 99 80 44 (2S,3S,4R)-Methyl 3-ethyl-4-hydroxypyrrolidine-2-carboxylate 4-methylbenzenesulphonate (CAS RN 1799733-43-9) 0 %  31.12.2021 *ex 2933 99 80 53 Potassium (S)-5-(tert-butoxycarbonyl)-5-azaspiro[2.4]heptane-6-carboxylate (CUS 0133723-1) (5) 0 %  31.12.2018 *ex 2933 99 80 72 1,4,7-Trimethyl-1,4,7-triazacyclononane (CAS RN 96556-05-7) 0 %  31.12.2018 ex 2934 99 90 46 4-Methoxy-5-(3-morpholin-4-yl-propoxy)-2-nitro-benzonitrile (CAS RN 675126-26-8) 0 %  31.12.2021 ex 2934 99 90 47 Thidiazuron (ISO) (CAS RN 51707-55-2) for use in the manufacture of pesticides (2) 0 %  31.12.2021 ex 2934 99 90 49 Cytidine 5 ²-(disodium phosphate) (CAS RN 6757-06-8) 0 %  31.12.2021 ex 2934 99 90 53 4-Methoxy-3-(3-morpholin-4-yl-propoxy)-benzonitrile (CAS RN 675126-28-0) 0 %  31.12.2021 ex 2935 90 90 30 6-Aminopyridine-2-sulfonamide (CAS RN 75903-58-1) 0 %  31.12.2021 *ex 3204 16 00 30 Preparations based on Colourant Reactive Black 5 (CAS RN 17095-24-8) with a content thereof of 60 % or more but not more than 75 % by weight, and including one or more of the following:  Colourant Reactive Yellow 201 (CAS RN 27624-67-5),  1-Naphthalenesulphonicacid,4-amino-3-[[4-[[2-(sulphooxy)ethyl]sulphonyl]phenyl]azo]-, disodium salt (CAS RN 250688-43-8), or  3,5-diamino-4-[[4-[[2-(sulphooxy)ethyl]sulphonyl]fenyl]azo]-2-[[2-sulfo-4-[[2-(sulphooxy)ethyl]sulfonyl]phenyl]azobenzoic acid sodium salt (CAS RN 906532-68-1) 0 %  31.12.2019 ex 3204 17 00 22 Colourant C.I. Pigment Red 169 (CAS RN 12237-63-7) and preparations based thereon with a colourant C.I. Pigment Red 169 content of 50 % or more by weight 0 %  31.12.2021 *ex 3204 17 00 24 Colourant C.I. Pigment Red 57:1 (CAS RN 5281-04-9) and preparations based thereon with a Colourant C.I. Pigment Red 57:1 content of 50 % or more by weight 0 %  31.12.2018 *ex 3215 90 70 30 Disposable cartridge ink, containing by weight:  1 % or more, but not more than 10 % of amorphous silicon dioxide or  3,8 % or more of dye C.I. Solvent Black 7 in organic solvents for use in the marking of integrated circuits (2) 0 %  31.12.2018 *ex 3506 91 10 ex 3506 91 90 50 50 Preparation containing by weight:  15 % or more but not more than 60 % of styrene butadiene copolymers or styrene isoprene copolymers and  10 % or more but not more than 30 % of pinene polymers or pentadiene copolymers dissolved in:  Methyl ethyl ketone (CAS RN 78-93-3)  Heptane (CAS RN 142-82-5), and  Toluene (CAS RN 108-88-3) or light aliphatic solvent naphta (CAS RN 64742-89-8) 0 %  31.12.2020 ex 3811 21 00 11 Dispersing agent and oxidation inhibitor containing:  o-amino polyisobutylenephenol (CAS RN 78330-13-9),  more than 30 % by weight but not more than 50 % by weight of mineral oils, used in the manufacture of blends of additives for lubricating oils (2) 0 %  31.12.2021 *ex 3811 21 00 19 Additives containing:  a polyisobutylene succinimide based mixture, and  more than 30 % but not more than 50 % by weight of mineral oils, having a total base number of more than 40, for use in the manufacture of lubricating oils (2) 0 %  31.12.2019 ex 3811 29 00 75 Oxidation inhibitor mainly containing a mixture of isomers of 1-(tert-dodecylthio)propan-2-ol (CAS RN 67124-09-8), used in the manufacture of blends of additives for lubricating oils (2) 0 % (2)  31.12.2021 ex 3811 90 00 50 Corrosion inhibitor containing:  polyisobutenyl succinic acid and  more than 5 % and not more than 20 % by weight of mineral oils for use in the manufacture of blends of additives for fuels (2) 0 %  31.12.2021 *ex 3815 90 90 40 Catalyst:  containing molybdenum oxide and other metal oxides in a silicon dioxide matrix,  in the form of hollow cylindrical solids of a length of 4 mm or more but not more than 12 mm for use in the manufacture of acrylic acid (2) 0 %  31.12.2018 ex 3824 99 92 25 Preparation containing by weight:  25 % or more but not more than 50 % of diethyl carbonate (CAS RN 105-58-8)  25 % or more but not more than 50 % of ethylene carbonate (CAS RN 96-49-1)  10 % or more but not more than 20 % of lithium hexafluorophosphate (CAS RN 21324-40-3)  5 % or more but not more than 10 % of ethyl methyl carbonate (CAS RN 623-53-0)  1 % or more but not more than 2 % of vinylene carbonate (CAS RN 872-36-6)  1 % or more but not more than 2 % of 4-fluoro-1,3-dioxolane-2-one (CAS RN 114435-02-8)  Not more than 1 % of 1,5,2,4-Dioxadithiane 2,2,4,4-tetraoxide (CAS RN 99591-74-9) 0 %  31.12.2021 ex 3824 99 92 27 4-Methoxy-3-(3-morpholin-4-yl-propoxy)-benzonitrile (CAS RN 675126-28-0) in an organic solvent 0 %  31.12.2021 ex 3824 99 92 30 Aqueous solution of caesium formate and potassium formate containing by weight:  1 % or more but not more than 84 % of caesium formate (CAS RN 3495-36-1),  1 % or more but not more than 76 % of potassium formate (CAS RN 590-24-1), and  whether or not containing not more than 9 % of additives 0 %  31.12.2021 *ex 3824 99 92 40 Solution of 2-chloro-5-(chloromethyl)-pyridine (CAS RN 70258-18-3) in organic diluent 0 %  31.12.2020 *ex 3824 99 92 69 Preparation containing by weight:  80 % or more but not more than 92 % of Bisphenol-A bis(diphenyl phosphate) (CAS RN 5945-33-5)  7 % or more but not more than 20 % oligomers of Bisphenol-A bis(diphenyl phosphate) and  not more than 1 % triphenyl phosphate (CAS RN 115-86-6) 0 %  31.12.2020 ex 3824 99 93 45 Sodium hydrogen 3-aminonaphthalene-1,5-disulphonate (CAS RN 4681-22-5) containing by weight:  not more than 20 % of disodium sulphate, and  not more than 10 % of sodium chloride 0 %  31.12.2021 ex 3824 99 96 70 Powder containing by weight:  28 % or more but not more than 51 % of talc (CAS RN 14807-96-6)  30,5 % or more but not more than 48 % of silicon dioxide (quartz) (CAS RN 14808-60-7)  17 % or more but not more than 26 % of aluminium oxide (CAS RN 1344-28-1) 0 %  31.12.2021 ex 3824 99 96 74 Mixture with a non-stoichiometric composition:  with a crystalline structure,  with a content of fused magnesia-alumina spinel and with admixtures of silicate phases and aluminates, at least 75 % by weight of which consists of fractions with a grain size of 1-3 mm and at most 25 % consists of fractions with a grain size of 0-1 mm 0 %  31.12.2021 ex 3824 99 96 80 Mixture consisting of:  64 % or more, but not more than 74 % by weight of amorphous silica (CAS RN 7631-86-9)  25 % or more, but not more than 35 % by weight of butanone (CAS RN 78-93-3) and  not more than 1 % by weight of 3-(2,3-epoxypropoxy)propyltrimethoxysilane (CAS RN 2530-83-8) 0 %  31.12.2021 *ex 3901 10 10 ex 3901 90 80 20 50 High flow linear low density polyethylene-1-butene/LLDPE (CAS RN 25087-34-7) in form of powder, with  a melt flow rate (MFR 190 °C/2,16 kg) of 16 g/10 min or more, but not more than 24 g/10 min and  a density (ASTM D 1505) of 0,922 g/cm3 or more, but not more than 0,926 g/cm3 and  a vicat softening temperature of min. 94 °C 0 %  31.12.2019 ex 3906 90 90 53 Polyacrylamide powder having an average particle size of less than 2 microns and a melting point of more than 260 °C, containing by weight:  75 % or more but not more than 85 % of polyacrylamide and  15 % or more but not more than 25 % of polyethylene glycol 0 %  31.12.2021 ex 3906 90 90 63 Copolymer of (Dimethoxymethylsilyl)propyl methacrylate, butylacrylate, allyl methacrylate, methyl methacrylate and cyclosiloxanes (CAS RN 143106-82-5) 0 %  31.12.2021 ex 3910 00 00 45 Dimethyl Siloxane, hydroxy-terminated polymer with a viscosity of 38-45 mPa Ã  s (CAS RN 70131-67-8) 0 %  31.12.2021 ex 3910 00 00 55 Preparation containing by weight:  55 % or more but not more than 65 % of vinyl terminated polydimethylsiloxane (CAS RN 68083-19-2),  30 % or more but not more than 40 % of dimethylvinylated and trimethylated silica (CAS RN 68988-89-6), and  1 % or more but not more than 5 % of silicic acid, sodium salt, reaction products with chlorotrimethylsilane and isopropyl alcohol (CAS RN 68988-56-7) 0 %  31.12.2021 *ex 3913 90 00 30 Protein, chemically or enzymatically modified by carboxylation and/or phthalic acid addition, whether or not hydrolysed, having a weight average molecular weight (Mw) of less than 350 000 0 %  31.12.2018 ex 3920 99 59 70 Tetrafluoroethylene film, put up in rolls, with:  a thickness of 50 Ã ¼m,  a melting point of 260 °C, and  a specific gravity of 1,75 (ASTM D792) for use in the manufacture of semiconductor devices (2) 0 %  31.12.2021 *ex 3921 13 10 10 Sheet of polyurethane foam, of a thickness of 3 mm ( ± 15 %) and of a specific gravity of 0,09435 or more but not more than 0,10092 0 %  31.12.2018 ex 3921 19 00 50 Porous membrane of polytetrafluorethylene (PTFE) laminated to a polyester spunbonded non-woven cloth with:  a total thickness of more than 0,05 mm but not more than 0,20 mm,  a water entry pressure between 5 and 200 kPa according to ISO 811, and  an air permeability of 0,08 cm3/cm2/s or more according to ISO 5636-5 0 %  31.12.2021 *ex 3923 10 90 10 Photomask or wafer compacts:  consisting of antistatic materials or blended thermoplastics proving special electrostatic discharge (ESD) and outgassing properties,  having non porous, abrasion resistant or impact resistant surface properties,  fitted with a specially designed retainer system that protects the photomask or wafers from surface or cosmetic damage and  with or without a gasket seal, of a kind used in the photolithography or other semiconductor production to house photomasks or wafers 0 %  31.12.2021 *ex 3926 30 00 ex 8708 29 10 ex 8708 29 90 10 10 10 Plastic cover with cips for the exterior rear-view mirror of motor vehicles 0 % p/st 31.12.2020 *ex 3926 90 97 20 Housings, housing parts, drums, setting wheels, frames, covers and other parts of acrylonitrile-butadiene-styrene of a kind used for the manufacture of remote controls 0 % p/st 31.12.2019 ex 3926 90 97 ex 8512 90 90 77 10 Silicone decoupling ring, with an inner diameter of 15,4 mm (+ 0,0 mm/  0,1 mm), of a kind used in car parking aid sensor systems 0 % p/st 31.12.2021 ex 4016 99 57 10 Air intake hose for air supply to the combustion part of the engine comprising at least:  one flexible rubber hose,  one plastic hose, and  metal clips,  whether or not a resonator for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 4016 99 57 20 Rubber bumper strip with a silicone coating of a length not more than 1 200 mm and with at least five plastic clips for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 *ex 5911 90 99 ex 8421 99 90 30 92 Parts of equipment for the purification of water by reverse osmosis, consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness of not more than 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 %  31.12.2018 *ex 5911 90 99 40 Multi-layered non-woven polyester polishing pads, impregnated with polyurethane 0 %  31.12.2019 ex 6805 30 00 10 Probe tips cleaning material consisting of a polymer matrix containing abrasive particles mounted on a substrate for use in the manufacture of semiconductors (2) 0 %  31.12.2021 ex 7318 19 00 30 Connecting rod for the master brake cylinder with screw threads on both ends for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 *ex 7410 11 00 ex 8507 90 80 ex 8545 90 90 10 60 30 Roll of laminate foil of graphite and copper, with:  a width of 610 mm or more but not more than 620 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of lithium-ion electric rechargeable batteries (2) 0 %  31.12.2021 *ex 7607 11 90 ex 7607 11 90 47 57 Aluminium foil in rolls:  having a purity of 99,99 % by weight,  of a thickness of 0,021 mm or more but not more than 0,2 mm,  with a width of 500 mm,  with a surface oxide layer by 3 to 4 nm thick,  and with a cubic texture of more than 95 % 0 %  31.12.2021 *ex 7607 19 90 ex 8507 90 80 10 80 Sheet in the form of a roll consisting of a laminate of lithium and manganese bonded to aluminium, with:  a width of 595 mm or more but not more than 605 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of cathodes for lithium-ion electric rechargeable batteries (2) 0 %  31.12.2021 *ex 7616 99 10 ex 8708 99 10 ex 8708 99 97 30 60 50 Aluminium engine bracket, with dimensions of:  height of more than 10 mm but not more than 200 mm  width of more than 10 mm but not more than 200 mm  length of more than 10 mm but not more than 200 mm equipped with at least two fixing holes, made of aluminium alloys ENAC-46100 or ENAC-42100 (based on the norm EN:1706) with following characteristics:  internal porosity not more than 1 mm;  outer porosity not more than 2 mm;  Rockwell hardness HRB 10 or more of a kind used in the production of suspensions systems for engines in motor vehicles 0 % p/st 31.12.2019 *ex 8108 90 30 20 Bars, rods and wire of alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, for use in the manufacture of silencers and exhaust pipes of subheadings 8708 92 or 8714 10 40 (2) 0 %  31.12.2017 *ex 8108 90 50 10 Alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, in sheets or rolls, of a thickness of 0,49 mm or more but not more than 3,1 mm, of a width of 1 000 mm or more but not more than 1 254 mm, for the manufacture of goods of subheading 8714 10 (2) 0 %  31.12.2018 *ex 8108 90 50 35 Plates, sheets and strips of an alloy of titanium 0 %  31.12.2021 *ex 8301 60 00 ex 8413 91 00 ex 8419 90 85 ex 8438 90 00 ex 8468 90 00 ex 8476 90 90 ex 8479 90 70 ex 8481 90 00 ex 8503 00 99 ex 8515 90 80 ex 8536 90 95 ex 8537 10 98 ex 8708 91 20 ex 8708 91 99 ex 8708 99 10 ex 8708 99 97 20 40 30 20 20 20 83 30 70 30 95 70 10 20 50 40 Keypads of silicone or plastic,  whether or not with parts of metal, plastic, glass fibre reinforced epoxide resin or wood,  whether or not printed or surface treated,  whether or not with electrical conducting elements,  whether or not with keypads foil glued on the keyboard,  whether or not with protective foil,  single or multilayer 0 % p/st 31.12.2020 *ex 8409 91 00 ex 8409 99 00 30 50 Exhaust manifold with spiral-shaped gas turbine turbocharger component with:  a heat-resistance of not more than 1 050 °C, and  a turbine wheel hole diameter of 30 mm or more, but not more than 110 mm 0 % p/st 31.12.2018 ex 8409 99 00 40 Plastic or aluminum cylinder head cover with:  a camshaft position sensor (CMPS),  metal brackets for mounting on an engine, and  two or more gaskets, for use in the manufacture of engines of motor vehicles (2) 0 % p/st 31.12.2021 ex 8411 99 00 65 Spiral-shaped gas turbine turbocharger component:  with a heat-resistance of not more than 1 050 °C, and  with a turbine wheel hole diameter of 30 mm or more, but not more than 110 mm 0 % p/st 31.12.2021 ex 8413 30 20 30 Single-cylinder radial-piston high pressure pump for gasoline direct injection with:  an operating pressure of 200 bar or more, but not more than 350 bar,  a flow control, and  a pressure relief valve, for use in the manufacture of engines of motor vehicles (2) 0 %  31.12.2021 ex 8479 90 70 87 Fuel hose for internal combustion piston engines with a fuel temperature sensor, with at least two inlet hoses and three outlet hoses for use in the manufacture of engines of motor vehicles (2) 0 % p/st 31.12.2021 ex 8481 80 59 20 Pressure regulating valve for incorporation into compressors of motor vehicle air condition units (2) 0 % p/st 31.12.2021 ex 8484 20 00 10 Mechanical shaft seal for incorporation into rotary compressors for use in the manufacture of motor vehicle air condition units (2) 0 % p/st 31.12.2021 ex 8501 10 99 56 DC Motor:  with a speed rotation of not more than 7 000 rpm (without load),  with a nominal voltage of 12 V ( ± 4 V),  with a maximum power of 13,78 W (at 3,09 A),  with a specified temperature range from  40 °C to 160 °C,  with a gear connection,  with a mechanical attachment interface,  with 2 electrical connections,  with a maximum torque of 100 Nm 0 %  31.12.2021 ex 8501 10 99 58 DC Motor:  with a speed rotation of not more than 6 500 rpm (without load),  with a nominal voltage of 12 V ( ± 4 V),  with a maximal power below than 20 W,  with a specified temperature range from  40 °C to 160 °C,  with a worm gear drive,  with a mechanical attachment interface,  with 2 electrical connections,  with a maximum torque of 75 Nm 0 %  31.12.2021 *ex 8501 10 99 65 Electric turbocharger actuator, with:  a DC motor,  an integrated gear mechanism,  a (pulling)force of 200 N or more at a minimum of 140 °C elevated ambient temperature,  a (pulling) force of 250 N or more in each position of its stroke,  an effective stroke of 15 mm or more but not more than 25 mm,  with or without an on-board diagnostics interface 0 %  31.12.2020 *ex 8504 31 80 50 Transformers for use in the manufacture of electronic drivers, control devices and LED light sources for lighting industry (2) 0 %  31.12.2021 *ex 8504 40 90 25 Direct current to direct current converter  without housing or  with housing with connection pins, connection studs, screw connectors, unprotected line connections, connection elements which allow the mounting to a printed circuit board by soldering or any other technology, or other wiring connections requiring further processing 0 % p/st 31.12.2021 ex 8504 50 95 70 Solenoid coil with:  a rated power of more than 10 W but not more than 15 W,  an insulation resistance of 100 M Ohms or more,  a DC resistance of not more than 34,8 Ohm ( ± 10 %) at 20 °C,  a rated current of not more than 1,22 A,  a rated voltage of not more than 25 V 0 % p/st 31.12.2021 *ex 8505 11 00 65 Permanent magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rectangle, whether or not rounded, with a rectangular or a trapezoidal section having  a length of not more than 140 mm,  a width of not more than 90 mm, and  a thickness of not more than 55 mm, or in the shape of curved rectangle (tile type) having  a length of not more than 75 mm,  a width of not more than 40 mm,  a thickness of not more than 7 mm, and  a radius of curvature of more than 86 mm but not more than 241 mm or in the shape of a disc with a diameter of not more than 90 mm, whether or not containing a hole in the centre 0 % p/st 31.12.2018 *ex 8505 11 00 75 A quarter sleeve intended to become permanent magnet after magnetization,  consisting of at least neodymium, iron and boron,  with a width of 9,1 mm or more but not more than 10,5 mm,  with a length of 20 mm or more but not more than 30,1 mm, of a kind used on rotors for the manufacture of fuel pumps 0 % p/st 31.12.2019 *ex 8507 90 80 70 Cut plate of nickel-plated copper foil, with:  a width of 70 mm ( ± 5 mm),  a thickness of 0,4 mm ( ± 0,2 mm),  a length of not more than 55 mm, for use in the manufacture of lithium-ion electric rechargeable batteries (2) 0 % p/st 31.12.2021 ex 8518 40 80 93 Audio power amplifier with:  an output power of 50 W,  an operating voltage of more than 9 V but not more than 16 V,  an electrical impedance of not more than 4 Ohm,  a sensitivity of more than 80 dB  in a metal housing for use in the manufacture of motor vehicles (2) 0 % p/st 31.12.2021 *ex 8522 90 80 ex 8529 90 92 30 57 Metal holder, metal fixing item or internal stiffener of metal, for use in the manufacture of televisions, monitors and video players (2) 0 % p/st 31.12.2021 *ex 8529 90 65 ex 8529 90 92 65 53 Printed circuit board for distributing supply voltage and control signals directly to a control circuit on a TFT glass panel of a LCD module 0 % p/st 31.12.2020 *ex 8529 90 92 59 LCD modules with:  a diagonal measurement of the screen of 14,5 cm or more but not more than 25,5 cm,  a LED backlight,  a printed circuit board with EPROM (Erasable Programmable Read-only Memory), microcontroller, timing controller, LIN (Local Interconnect Network)bus or APIX2 (Automative Pixel Link) driver module and other active and passive components,  6 to 8 pin plug for power supply and 2 to 4- pin LVDS (Low-voltage differential signalling) or APIX2 interface,  whether or not in a housing, for permanent incorporation or permanent mounting into motor vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 *ex 8529 90 92 63 LCD module  with a diagonal measurement of the screen of 14,5 cm or more but not more than 38,5 cm,  with or without a touch screen,  with an LED backlight,  with a printed circuit board with EEPROM, microcontroller, LVDS receiver and other active and passive components,  with a plug for power supply and CAN and LVDS interfaces,  with or without electronic components for dynamic adjustments of colour,  in a housing, with or without mechanical, touch-sensitive or contactless control functions and with or without active cooling system, suitable for installation in motor vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 *ex 8529 90 92 67 Colour LCD display panel for LCD monitors of heading 8528 :  with a diagonal measurement of the screen of 14,48 cm or more but not more than 31,24 cm,  with or without a touch screen,  with backlight, micro-controller,  with a CAN (Controller area network)-controller with one or more LVDS (Low-voltage differential signalling) interfaces and one or more CAN/power supply sockets or with an APIX (Automotive Pixel Link) controller with APIX interface,  in a housing with or without a heat sink at the back of the housing,  without a signal-processing module,  whether or not with haptic and acoustical feedback, for use in the manufacture of vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 *ex 8536 90 95 20 Semiconductor chip housing in the form of a plastic frame containing a lead frame equipped with contact pads, for voltages of not more than 1 000 V 0 % p/st 31.12.2020 *ex 8536 90 95 92 Metallic stamped frame with connections 0 % p/st 31.12.2018 *ex 8536 90 95 ex 8544 49 93 94 10 Elastomeric connector, of rubber or silicone, consisting of one or more conductor elements 0 % p/st 31.12.2018 ex 8537 10 98 65 Lever for control module under the steering wheel:  with one or more single or multi-positional electrical switches (push-button, rotary or other),  whether or not equipped with printed circuit boards and electrical cables,  for a voltage of 9 V or more but not more than 16 V, of a kind used in the manufacture of motor vehicles of Chapter 87 0 % p/st 31.12.2021 ex 8537 10 98 75 Control unit for keyless access to vehicle and vehicle starting, with electrical switching apparatus, in a plastic housing, for a voltage of 12 V, whether or not with:  an antenna,  a connector,  a metal holder, for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 *ex 8537 10 98 92 Touch sensitive screen panel, consisting of a conductive grid between two glass or plastic plates or sheets, fitted with electric conductors and connectors 0 % p/st 31.12.2018 ex 8538 90 99 60 Front control panel, in the form of a plastic box, with light guides, rotary switches, pressure switches and buttons switches, or other type of switches, without any electrical component, of a kind used in the dashboard of motor vehicles of Chapter 87 0 % p/st 31.12.2021 ex 8543 70 90 15 Laminated electrochromic film consisting of:  two outer layers of polyester,  a middle layer of acrylic polymer and silicone, and  two electric connection terminals 0 %  31.12.2021 *ex 8543 70 90 33 High-frequency amplifier comprising one or more integrated circuits and one or more discrete capacitor chips, whether or not with IPD (integrated passive devices) on a metal flange in a housing 0 %  31.12.2021 ex 8544 42 90 80 12-wire connecting cable containing two connectors  of a voltage of 5 V,  with a length of not more than 300 mm for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 10 10 ex 8708 10 90 10 10 Plastic cover for filling the space between the fog lights and the bumper whether or not with a chrome strip for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 *ex 8708 30 10 ex 8708 30 91 ex 8708 30 99 20 60 10 Motor powered brake actuation unit  with a rating of 13,5 V ( ± 0,5 V) and  a ball screw mechanism to control brake fluid pressure in the master cylinder for use in the manufacture of electric motor vehicles (2) 0 % p/st 31.12.2019 *ex 8708 30 10 ex 8708 30 91 40 30 Body of disc type brake in BIR (Ball in Ramp) or EPB (Electronic Parking Brake) or with hydraulic function only, containing functional and mounting openings and guide grooves, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 *ex 8708 30 10 ex 8708 30 91 50 10 Drum type parking brake:  operating within the service brake disk,  with a diameter of 170 mm or more but not more than 195 mm for use in the manufacture of motor vehicles (2) 0 % p/st 31.12.2021 *ex 8708 30 10 ex 8708 30 91 60 20 Non-asbestos organic brake pads with friction material mounted to the band steel back plate for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2019 *ex 8708 30 10 ex 8708 30 91 70 40 Ductile cast iron brake caliper jaw, of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 *ex 8708 40 20 ex 8708 40 50 20 10 Automatic hydrodynamic gearbox  with a hydraulic torque converter,  without transfer box and cardan shaft,  whether or not with front differential, for use in the manufacture of motor vehicles of Chapter 87 (2) 0 % p/st 31.12.2020 *ex 8708 50 20 ex 8708 50 55 10 10 Car axle side-shaft fitted with a constant velocity joint at each end, of a kind used in the manufacture of goods of CN heading 8703 0 % p/st 31.12.2020 *ex 8708 50 20 ex 8708 50 99 20 10 Transmission shaft in carbon fibre reinforced plastics consisting of a unique piece without any joint in the middle  of a length of 1 m or more but not more than 2 m,  of a weight of 6 kg or more but not more than 9 kg 0 % p/st 31.12.2020 *ex 8708 50 20 ex 8708 50 99 ex 8708 99 10 ex 8708 99 97 30 20 20 70 Single input, dual output gearcase (transmission) in a cast aluminum housing, with overall dimensions of 273 mm (width) Ã  131 mm (height) Ã  187 mm (length), comprising at least:  two electro-magnetic one direction clutches, working in opposite sides,  an input shaft with an outer diameter of 24 mm ( ± 1 mm), ended with 22 teeth spline, and  a coaxial output bushing with an inner diameter of 22 mm ( ± 1 mm), ended with 22 teeth spline for use in the manufacture of all-terrain vehicles or utility task vehicles (2) 0 %  31.12.2021 *ex 8708 80 20 ex 8708 80 35 10 10 Upper strut insulator containing  a metal holder with three mounting screws, and  a rubber bump of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 *ex 8708 80 20 ex 8708 80 91 20 10 Rear chassis arm with a protective plastic label equipped with two metal casings with pressed-in rubber silent blocks, of kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 *ex 8708 80 20 ex 8708 80 91 30 20 Rear chassis arm equipped with a ball pivot and metal casing with a pressed-in rubber silent block, of kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 ex 8708 80 99 10 Stabilizer bar for front axle equipped with a ball pivot on both ends for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 *ex 8708 91 20 ex 8708 91 35 20 10 Aluminium cooler using compressed air with a ribbed design of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 *ex 8708 91 20 ex 8708 91 99 30 30 Aluminium alloy inlet or outlet air tank manufactured to standard EN AC 42100 with:  an insulating area flatness of not more than 0,1 mm,  a permissible particle quantity of 0,3 mg per tank,  a distance between pores of 2 mm or more,  pore sizes of not more than 0,4 mm, and  not more than 3 pores larger than 0,2 mm of a kind used in heat exchangers for car cooling systems 0 % p/st 31.12.2020 *ex 8708 94 20 ex 8708 94 35 10 20 Rack steering gear in aluminium housing with homokinetic hinges of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2019 *ex 8708 95 10 ex 8708 95 99 40 10 Front passenger airbag composed of:  a metal housing with at least six mounting brackets,  an embedded safety cushion,  a cartridge filled with compressed gas of a kind used in the manufacture of goods of Chapter 87 0 % p/st 31.12.2020 ex 8708 99 10 ex 8708 99 97 30 15 Front radiator holder whether or not with rubber cushioning for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 ex 8708 99 10 ex 8708 99 97 40 25 Support bracket of iron or steel, with mounting holes, whether or not with fixation nuts, for connecting the gearbox to the car body for use in the manufacture of goods of Chapter 87 (2) 0 % p/st 31.12.2021 *ex 8714 91 30 ex 8714 91 30 ex 8714 91 30 25 35 72 Front forks, except rigid (non-telescopic) front forks made entirely of steel, for use in the manufacture of bicycles (2) 0 %  31.12.2018 *ex 9013 80 90 20 Electronic semiconductor micro-mirror in a housing suitable for the automatic printing of conductor boards, mainly consisting of a combination of:  one or more monolithic application-specific integrated circuits (ASIC),  one or more microelectromechanical mirrors (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material of a kind used for incorporation into products of Chapters 84 to 90 and 95 0 % p/st 31.12.2019 ANNEX II CN code TARIC ex 2818 30 00 30 ex 2842 10 00 40 ex 2905 11 00 20 ex 2909 60 00 20 ex 2916 14 00 30 ex 2920 90 70 40 ex 2920 90 70 50 ex 2931 90 00 05 ex 2933 59 95 88 ex 2933 99 80 53 ex 2933 99 80 72 ex 2940 00 00 40 ex 3204 16 00 20 ex 3204 17 00 67 ex 3215 90 70 30 ex 3506 91 10 50 ex 3506 91 90 50 ex 3811 21 00 57 ex 3815 90 90 40 ex 3824 99 92 21 ex 3824 99 92 24 ex 3824 99 92 69 ex 3901 10 10 20 ex 3901 90 80 50 ex 3913 90 00 92 ex 3921 13 10 10 ex 3923 10 00 10 ex 3926 30 00 10 ex 3926 90 97 20 ex 5911 90 90 30 ex 5911 90 90 40 ex 7410 11 00 10 ex 7607 11 90 40 ex 7607 19 90 10 ex 7616 99 10 30 ex 8108 90 30 20 ex 8108 90 50 10 ex 8108 90 50 25 ex 8301 60 00 20 ex 8409 91 00 65 ex 8409 99 00 30 ex 8411 99 00 70 ex 8413 91 00 40 ex 8419 90 85 30 ex 8421 99 00 92 ex 8438 90 00 20 ex 8468 90 00 20 ex 8476 90 10 20 ex 8476 90 90 20 ex 8479 90 70 83 ex 8481 90 00 30 ex 8501 10 99 55 ex 8503 00 99 70 ex 8504 31 80 50 ex 8504 40 90 20 ex 8505 11 00 33 ex 8505 11 00 45 ex 8507 90 80 60 ex 8507 90 80 70 ex 8507 90 80 80 ex 8515 90 80 30 ex 8522 90 80 30 ex 8529 90 65 65 ex 8529 90 92 35 ex 8529 90 92 36 ex 8529 90 92 50 ex 8536 90 40 20 ex 8536 90 40 92 ex 8536 90 40 94 ex 8536 90 40 95 ex 8536 90 95 20 ex 8536 90 95 92 ex 8536 90 95 94 ex 8536 90 95 95 ex 8537 10 98 70 ex 8537 10 98 92 ex 8543 70 90 33 ex 8543 90 00 15 ex 8544 49 93 10 ex 8545 90 90 30 ex 8708 29 90 10 ex 8708 30 10 20 ex 8708 30 10 30 ex 8708 30 91 10 ex 8708 30 91 20 ex 8708 30 91 30 ex 8708 30 91 40 ex 8708 30 91 50 ex 8708 40 20 20 ex 8708 40 50 10 ex 8708 50 55 10 ex 8708 50 99 10 ex 8708 50 99 20 ex 8708 80 35 10 ex 8708 80 91 10 ex 8708 80 91 20 ex 8708 91 35 10 ex 8708 91 99 20 ex 8708 91 99 30 ex 8708 94 35 20 ex 8708 95 99 10 ex 8708 99 10 20 ex 8708 99 97 40 ex 8708 99 97 50 ex 8708 99 97 70 ex 8714 91 30 24 ex 8714 91 30 34 ex 8714 91 30 71 ex 9013 80 90 10